Title: To Thomas Jefferson from John Kelly, 21 November 1807
From: Kelly, John
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Charlottesville 21 Nov. 1807
                        
                        Inclosed you will [reve.] a Draft drawn by Mr. Edwd.
                            Bacon, on you in favor of H. Williams for forty pounds. if you
                            honor the same, please to inform me by return of the mail to this place. I wish you to pay the same to Wm. Taylor
                            Merchant Bank Street Baltimore.—
                        I saw Mr. Bacon the other day he informed that all things ware moving on well—
                  with respects I am yrs. truly
                        
                            John Kelly
                            
                        
                    